ICJ_042_PortBeyrouthSRO_FRA_LBN_1959-10-15_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPOTS
DE BEYROUTH ET DE LA
SOCIÉTÉ RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE DU 15 OCTOBRE 1959

1959

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPOTS
DE BEYROUTH AND THE
SOCIETE RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER OF 15 OCTOBER 1959
La présente ordonnance doit être citée comme suit:

« Affaire de la Compagnie du Port, des Quais et des Entrepüts
de Beyrouth et de la Société Radio-Orient
(France c. Liban),
Ordonnance du 15 octobre 1959: C. I. J. Recueil 1959, p. 280. »

This Order should be cited as follows:

“Case concerning the Compagme du Port, des Quats et des
Enirepots de Beyrouth and the Société Radio-Orient
(France v. Lebanon),

Order of 15 October 1959: I.C.J. Reports 1959, p. 280.”

 

Sales number 219

 

 

 
280

COUR INTERNATIONALE DE JUSTICE

1959 ANNÉE 1059

Le 15 octobre
Rôle général
n° 42

15 octobre 1959

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH ET DE LA
SOCIÉTÉ RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-Ucon, KOJEVNIKOV, MORENO QUIN-
TANA, CORDOVA, WELLINGTON Koo, SPIROPOULOS,
Sir Percy SPENDER, Juges; M. GARNIER-COIGNET,
Greffier adjoint.

La Cour internationale de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante :

Vu l'ordonnance du 18 juin 1959 fixant au 19 octobre 1959 la
date d’expiration du délai pour le dépôt du contre-mémoire du
Gouvernement de la République libanaise;

4
281 «COMPAGNIE DU PORT DE BEYROUTH » (ORD. I5 X 59)

Considérant que, par lettre du 9 octobre 1959, reçue le 12 octobre,
le ministre du Liban aux Pays-Bas, depuis lors désigné comme
agent de son Gouvernement en l’espèce, a, au nom de son Gouver-
nement, demandé que ce délai fût prorogé jusqu'au 31 décembre
1959;

Considérant que, le 12 octobre 1959, la lettre du ministre du
Liban à Londres a été portée à la connaissance de l’agent du Gouver-
nement français, lequel a été invité à faire connaître les vues de
son Gouvernement sur la demande ainsi présentée au nom du
Gouvernement libanais;

Considérant que, le même jour, l’agent du Gouvernement fran-
çais a déclaré que son Gouvernement n'avait pas d’objection à
cette prorogation;

La Cour

décide de reporter au 29 décembre 1959 la date d'expiration du
délai fixé pour le dépôt du contre-mémoire du Gouvernement
libanais.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le quinze octobre mil neuf cent
cinquante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République française et au Gouver-
nement de la République du Liban.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
